DETAILED ACTION
This is in response to the application filed on 07/31/2019 in which claims 1-20 are preserved for examination; of which claims 1, 14, and 18 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7 recites the limitation "the unique extents" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singhai et al., US 2017/0123689 (Singhai, hereafter).
Regarding claim 1,
Singhai discloses a method of managing data storage in a computerized system, the method comprising: 
obtaining a chunk of data, the chunk including a plurality of extents (See Singhai: at least para 5, 73, 121, 196, and Fig. 5, receiving a data set with a data stream. The data set includes a plurality of data blocks (i.e. extent)); 
generating deduplication metadata to reflect duplicate extents of the plurality of extents (See Singhai: at least para 150, 171, 174-175, 194, 196-197, and Fig. 15-16, generating data block information such as identifications or pointers to data blocks (i.e. deduplication metadata) ); 
computing a compressed dataset from the chunk, the compressed dataset including the deduplication metadata (See Singhai: at least para 108, 112, 127, 197-; and 
storing the compressed dataset in the computerized system (See Singhai: at least para 108, 112, 127, 197-198, Fig. 1,and Fig. 15-17).  
Regarding claim 2,
Singhai discloses wherein the deduplication metadata identifies the duplicate extents and their locations within the chunk (See Singhai: at least para 84, 108, 150, 171, 174-175, 194, and 196-197, the block ID or a pointer to a block).  
Regarding claim 3,
Singhai discloses wherein generating the deduplication metadata is performed when computing the compressed dataset (See Singhai: at least para 108, 112, 127, 197-198, 200, and Fig. 15-16).  
Regarding claim 6,
Singhai discloses wherein computing the compressed dataset for the chunk is performed while or after generating the deduplication metadata (See Singhai: at least para 108, 112, 127, 193, 197-200, and Fig. 15-17).  
Regarding claim 8,
Singhai discloses restoring the chunk based at least in part on the deduplication metadata (See Singhai: at least para 38, 50, 108, and 137, reconstructing and re-assembling data blocks).
Regarding claim 9,
Singhai discloses wherein generating deduplication metadata identifies duplicate extents within the chunk and not within other chunks (See Singhai: at 
.  
Regarding claim 10,
Singhai discloses comparing particular extents within the plurality of extents to identify the duplicate extents and corresponding locations of the duplicate extents (See Singhai: at least para 88, 98-100, 130, 158, 171, 174-175, 194, 196-197 and Fig. 15-16, comparing hash/sketch of the blocks to identifying duplicate or similar blocks).  
Regarding claim 11,
Singhai discloses identifying the duplicate extents by computing hash digests for the plurality of extents and performing lookups by hash digests and determining matches between or among the hash digests (See Singhai: at least para 97, 99, , 118, 148, 157, 193, 196-199 and Fig. 15-17, comparing hash/sketch of the blocks to identifying duplicate or similar blocks).    
Regarding claim 12,
Singhai discloses wherein each extent of the plurality of extents is any of a sector, a block, and a sub-block (See Singhai: at least para 5, 73, 121, 196-197, and Fig. 15-17). 
 Regarding claim 13,
Singhai discloses wherein the plurality of extents are uniform in size (See Singhai: at least para 48, 193-194, data block can have a uniform size of 4 KB).
Regarding claims 14-16,
the scopes of the claims are substantially the same as claims 1-3, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-3, 

Regarding claims 18-20,
the scopes of the claims are substantially the same as claims 1-3, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-3, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhai et al., US 2017/0123689 in view of Kataoka et al., US 2016/0224520  (Kataoka, hereafter).
	Regarding claim 4,
Although, Singhai discloses storing the compressed data, however, Singhai does not expressly teach storing a dictionary in the compressed dataset, the dictionary including symbols used to perform compression.  
On the other hand, Kataoka discloses storing a dictionary in compressed data and the dictionary includes symbols for compression (See Kataoka: at least para 77-78, 81, 113, and Fig. 10). 

Regarding claim 17,
the scope of the claim is substantially the same as claim 4, and is rejected on the same basis as set forth for the rejection of claim 4.

 Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhai et al., US 2017/0123689 in view of Baskett et al., US 2014/0304275  (Baskett, hereafter).
	Although, Singhai discloses storing the compressed data, however, Singhai does not expressly teach inserting the deduplication metadata in a dictionary along with the symbols in the dictionary, wherein storing the compressed dataset stores the dictionary that includes the deduplication metadata.  
On the other hand, Baskett discloses including reference keys (i.e. metadata) into a dictionary table along with text strings or alphabetical symbols (See Baskett: at least para 4, 52, and Fig. 3B). 
Singhai and Baskett are from the same field of endeavor of compressing data. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Singhai with Baskett’s . 

		
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhai et al., US 2017/0123689 in view of Bhaskar et al., US 2013/0018932  (Bhaskar, hereafter).
	Singhai discloses the limitations as stated above. However, Singhai does not expressly teach wherein computing the compressed dataset uses a compression window that has a compression size smaller than any respective size of any extent of the unique extents.  
On the other hand, Bhaskar discloses a window for compression that is smaller than the size of blocks (See Bhaskar: at least para 22, 90, and Fig. 3B). 
Singhai and Bhaskar are from the same field of endeavor of compressing data. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Singhai with Bhaskar’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to achieve near optimal compression gains using short range compressor determining redundancies with no loss in performance.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Armangau et al., US 8,615,500 disclosing block pointers in the file mapping metadata point to virtual blocks representing the compressed data blocks, and associated virtual block metadata identifies portions of file system data blocks that store the compressed data.
Romanovskiy, US 2016/0364180 disclosing generating block and macroblock metadata describing the data blocks organized in the macroblocks and compressing a subset of the block and macroblock metadata.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hares Jami/           Primary Examiner, Art Unit 2162  
05/07/2021